Name: Council Regulation (EEC) No 1581/83 of 14 June 1983 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163 /23 COUNCIL REGULATION (EEC) No 1581/83 of 14 June 1983 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds fair return to producers and may decline, despite the demand for all of those seeds which exists on the market ; Whereas, provision should therefore be made, through the granting of aid, for encouraging the production of basic and certified seed of the species referred to above ; whereas these seeds should accordingly be included in the Annex to Regulation (EEC) No 2358/71 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas the cultivation of certain grasses of the genus Agrostis and the species Phleum Bertolinii and of certain legumes (Trifolium alexandrinum, Trifolium incarnaturm, Trifolium resupinatum, Tri ­ folium hybfidum and Medicago lupulina) is of con ­ siderable economic importance in some regions of the Community ; Whereas the production of such seeds is facing com ­ petition from other seeds which qualify for Com ­ munity aid ; Whereas, because of that competition, the cultiva ­ tion of the seeds referred to above cannot ensure a Article 1 The Annex to Regulation (EEC) No 2358/71 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 246, 5 . 11 . 1971 , p . 1 . 0 OJ No L 382, 31 . 12 . 1981 , p . 37 . ( 3 ) OJ No C 32,7 . 2 . 1983 , p . 67 . No L 163/24 Official Journal of the European Communities 22 . 6 . 83 ANNEX CCT heading No Description l 1 . CERES : 10.01 A Triticum spelta L. 10.06 A Oryza sativa L. 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. (textile flax) Linum usitatissimum L. (linseed) Cannabis sativa L. (monoica) 3 . GRAMINEAE ex 12.03 C Agrostis canina L. Agrostis gigantea Roth . Agrostis stolonifera L. Agrostis tenuis Sibth. Arrhenatherum elatius (L.) Beauv. ex. J. et C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam . Lolium perenne L.  of high persistence, late or medium late  new varieties and others  of low persistence, medium late, medium early or early Lolium x hybridum Hausskn . Phleum Bertolonii (DC) Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) (field peas) ex 07.05 A III Vicia faba L. (partim) (field beans) ex 12.03 C Medicago lupulina L. Medicago sativa L. (ecotypes) Medicago sativa L. (varieties) l Trifolium alexandrinum L. Trifolium hybridum L. Trifolium incarnatum L. Trifolium pratense L. Trifolium repens L. l Trifolium repens L. var. giganteum Trifolium resupinatum L. Vicia sativa L.